Citation Nr: 1426708	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was previously before the Board in November 2011, at which time it was captioned and evaluated as a claim to reopen.  In November 2011, the Board reopened and remanded the Veteran's claim for additional development and re-adjudication on the merits.  After a June 2012 supplemental statement of the case was issued, the Veteran's claim has been remitted to the Board for further appellate review.

In April 2011, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 remand, the Board directed the AOJ to provide the Veteran with a VA examination to address whether the Veteran's current bilateral knee disability was etiologically related to his active duty.  Specifically, the Board observed that a previous VA examination, dated in October 2008, resulted in a diagnosis of bilateral chondromalacia of the patella, the same diagnosis that was rendered during the Veteran's active duty.  The Board ultimately found that the October 2008 VA examination was not adequate for purposes of adjudicating the Veteran's claim because the examiner did provide a sufficient discussion as to the Veteran's documented in-service symptoms and diagnosis.  Further, the Board found that the October 2008 VA examiner did not consider the Veteran's assertion that he experienced bilateral knee symptoms since his active duty.  Thus, the Board found that a remand was required in order to provide the Veteran another VA examination.

While the Veteran's claim was in remand status, the Veteran was provided a VA examination in February 2012.  As a result of the examination, the examiner rendered a diagnosis of bilateral knee degenerative arthritis based on imaging obtained in 2008.  With respect to the date of the onset of the diagnosis, the examiner indicated the following:  "per [V]eteran in ??[active duty]??"  The examiner did not elaborate on the onset of the Veteran's current bilateral knee disability or disabilities.  The examiner then administered a thorough clinical evaluation and reviewed the relevant evidence of record, including the Veteran's service treatment records demonstrating a diagnosis of bilateral chondromalacia patella.  The examiner then opined that the Veteran's bilateral knee degenerative arthritis (per 2008 imaging) is less likely as not related to disease or injury in service.  In support of this opinion, the examiner provided the following rationale:

[Service treatment records] document recurrent episodes of bilateral knee pain starting in 1988, associated with prolonged standing, with the impression of chondromalacia patella [no documentation of confirmation on imaging].  The [August 20, 1990] bilateral knee x-rays were normal: 'Erect AP views of both knees were obtained, as well as recumbent lateral views.  These demonstrate no osseous abnormalities.'  Although [V]eteran states he sought medical attention for intermittent knee pain after leaving [active duty], there is no documentation of a continuing, persistent knee condition from the same etiology as the episodes in [active duty].  Knee pain can occur from different causes, at different times, and the episodes may not all be related to each other.  It was only in 2008 that there was documentation of degenerative osteophytes in the knees on x-rays.  In the interval, there has been aging, undocumented trauma, and daily/occupational stresses.

The February 2012 VA examiner did not discuss the October 2008 VA examiner's diagnoses of bilateral chondromalacia patella and left knee pes anserine bursitis or the relationship of either diagnosis to the diagnoses rendered/symptoms experienced by the Veteran during his active duty.  Indeed, the opinion rendered by the February 2012 VA examiner is limited to bilateral knee degenerative arthritis.  Further, the February 2012 VA examiner's opinion essentially dismisses the Veteran's report of ongoing bilateral knee symptoms because of a lack of documentation of a continuing, persistent knee condition from the same etiology as the episodes in active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury, but relied on the service treatment records to provide a negative opinion); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Finally, the examiner indicated that the Veteran sustained "undocumented trauma" in the interval between his active duty and the 2008 x-rays that revealed degenerative osteophytes.  The Board is unable to ascertain upon what evidence the examiner concluded that the Veteran sustained post-service bilateral knee trauma.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, the examiner's incorporation of "undocumented" trauma as part of the rationale in support of the rendered opinion contradicts the examiner's rejection of the Veteran's report of ongoing symptoms because of a lack of documentation.  For these reasons, the Board finds that the February 2012 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand to obtain a supplemental opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO must forward the Veteran's claims file to the February 2012 VA examiner in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must address the following:

First, the examiner must provide a diagnosis for all present right and/or left knee disabilities.  In so doing, the examiner must address whether the Veteran currently has chondromalacia patella and whether chondromalacia patella was present at any time relevant to this appeal, to include consideration and discussion of the Veteran's in-service diagnoses and the October 2008 VA examiner's diagnoses.  

If the examiner determines that any right and/or left knee disability was present at some point relevant to this appeal, but that it later resolved and is no longer present, the examiner must still render an opinion with respect to the question immediately below.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral knee disability is related to the Veteran's in-service symptoms and/or diagnoses or is otherwise related to his active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's service treatment records and his report of ongoing, lay observable, post-service symptoms. 

A complete rationale for all opinions must be provided.

2.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

